                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 XYNERGY HEALTHCARE CAPITAL II LLC,

             Plaintiff,

                  v.
                                                        CIVIL NO.: 18-1208 (MEL)
 MUNICIPALITY OF SAN JUAN, et al.

             Defendants.


                                     OPINION AND ORDER

       Xynergy Healthcare Capital II LLC (“Xynergy”) filed an amended complaint against

GEODATAPR International, Inc. (“Geodata”) and the Municipality of San Juan (“the

Municipality”) on August 26, 2018. ECF No. 20. Xynergy alleges that Defendants failed to

comply with the terms of a contract by which Geodata sold its accounts receivable from the

Municipality to Xynergy. Id. Pending before the court is the Municipality’s motion to dismiss the

amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). ECF

No. 35. In the pending motion, the Municipality contends that the contract between Geodata and

Xynergy is invalid due to its failure to comply with the requirements of Municipal Regulation

8873. Id.

       Regulation 8873 states that “[a]ll of the disbursements made by the municipality will be

made directly to the persons or entities who have rendered the services or provided the supplies or

materials.” ECF No. 35-1, at 3. “There are exempted from issuing payment vouchers in favor of

persons who are direct creditors, only when the amounts to be paid by the municipality are assigned

or transferred through a contract executed before a Notary Public or any other official authorized

to effect or recognize deeds and certificates.” Id. at 4.
       In its response in opposition to the motion to dismiss, Xynergy does not deny that its

contract with Geodata was not executed before a Notary Public. ECF No. 46. However, in the

amended complaint, Xynergy alleges that on February 20, 2014, it notified the Municipality that

Geodata had sold its accounts receivable from the Municipality to Xynergy. ECF No. 20, at 10.

Xynergy also alleges that from 2014 to March 2018, the Municipality issued checks to the order

of both Geodata and Xynergy. Id.

       It is unclear how the Municipality can now argue that the contract between Geodata and

Xynergy was invalid if it honored the terms of that contract by issuing checks to the order of

Xynergy for four years. However, the Municipality filed a motion to dismiss the amended

complaint in lieu of an answer, so it has not admitted or denied Xynergy’s allegation. Further,

Xynergy made the same allegation in its original complaint (ECF No. 1, at 4), and in its answer,

the Municipality denied it (ECF No. 8, at 2). Thus, granting the motion to dismiss would require

the court to assume certain facts to be true that appear to be in dispute. A motion for summary

judgment might be a better vehicle through which to address this matter.

       Accordingly, the Municipality’s motion to dismiss (ECF No. 35) is DENIED. The

Municipality shall file an answer to the amended complaint on or before September 26, 2019.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 19th day of September, 2019.

                                                    s/Marcos E. López
                                                    U.S. Magistrate Judge




                                               2
